In an action, inter alia, to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated May 28, 1996, which, upon granting the motion of the defendant Hilda Munz for leave to renew, vacated a prior order of the same court granting summary judgment to the plaintiff, and denied the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
There are factual questions as to whether the mortgage given by the defendant Jack Mandel to the decedent Fannie Mandel constituted a fraudulent transfer under the Debtor and Creditor Law, and whether, even if the transfer was not fraudulent, it would be equitable to enforce that mortgage under the circumstances of this case (see, Futterman v Calce, 226 AD2d 306; Grumman Aerospace Corp. v Rice, 199 AD2d 365).
We have examined the parties’ remaining contentions and find them to be without merit. Thompson, J. P., Joy, Altman and Florio, JJ., concur.